Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 12, 2007                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  135289(34)                                                                                            Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  EDWARD GUOAN, #246473

               Plaintiff-Appellant,
                                                                   SC: 135289
  v                                                                CoA: 277823

  DEPARTMENT OF CORRECTIONS

             Defendant-Appellee.
  ___________________________________


        On order of the Chief Justice, the motion for reconsideration of the order of
  November 20, 2007 is considered and it is DENIED because it does not appear the order
  was entered erroneously.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 12, 2007                   _________________________________________
                                                                              Clerk